Citation Nr: 1732280	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc and joint disease of the lumbar spine (lumbar spine disability).  

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc and joint disease of the cervical spine (cervical spine disability).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

The Veteran has a long history of honorable military service.  He served on active duty from May 1978 to May 1981, from August 1982 to June 1998, from September 2004 to September 2005, and from October 2005 to October 2006.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia in which the RO denied increased ratings in excess of 10 percent for the Veteran's service-connected lumbar spine disability and service-connected cervical spine disability.  In that same rating decision, the RO denied claims of entitlement to service connection for a bilateral arm condition with numbness and pain and a bilateral leg condition with numbness and pain.  The Veteran appealed.  
  
In a November 2016 rating decision, the RO recharacterized the Veteran's arm and leg service connection claims to claims involving his upper and lower extremities.  Subsequently, the RO granted service connection for (1) left upper extremity radiculopathy secondary to the Veteran's service-connected cervical spine disability, (2) right upper extremity radiculopathy secondary to the Veteran's service-connected cervical spine disability, (3) left lower extremity radiculopathy secondary to the Veteran's service-connected lumbar spine disability and (4) right lower extremity radiculopathy secondary to the Veteran's service-connected lumbar spine disability.  As such, these issues were not certified on appeal; and they are not before the Board.   

Lastly, the Board notes for the record that this appeal was processed using the Veteran's Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  During the course of this appeal, there has been no evidence of the Veteran having forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

2.  During the course of this appeal, there has been no evidence of the Veteran having forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine that is not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for a rating in excess of 10 percent for the Veteran's cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability Ratings and the Musculoskeletal System

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, entitlement to compensation has already been established (i.e., the Veteran's lumbar spine disability was service-connected and assigned disability evaluations in rating decisions dated in August 1999 and January 2008; and his cervical spine disability was service-connected and assigned a disability evaluation in the January 2008 rating decision referenced above) and an increase in the disability rating is at issue, the present level of disability is of primary concern.  In other words, the relevant focus in adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Id. at 509-10; Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court has also held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints which involve residuals of injuries in non-arthritis contexts. 

For the reasons discussed below, the Board finds that the Veteran's symptomatology and disability picture for his service-connected lumbar spine and cervical spine disabilities are appropriately compensated by the currently assigned 10 percent disability ratings; and that evaluations in excess of those currently assigned are not warranted at any time during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation in excess of 10 percent for a lumbar spine disability 

A lumbar spine disability can be evaluated under multiple diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In the present case, the Board will rate the Veteran's lumbar spine disability under Diagnostic Code 5242 (degenerative arthritis of the spine) because degenerative joint disease and degenerative disc disease have been shown by the evidence of record.  Diagnostic Code 5242 also provides the potential for the most favorable rating for the Veteran.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  A veteran's service-connected spine disability is generally evaluated under VA's "General Rating Formula for Diseases and Injuries of the Spine."  See 38 C.F.R. § 4.71a.  The only exception to this rule relates to VA's Diagnostic Code 5243, which pertains to a diagnosis of intervertebral disc syndrome.  According to VA regulations, Diagnostic Code 5243 can be evaluated under either VA's General Rating Formula for Diseases and Injuries of the Spine or under a separate rating formula titled "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes," whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  For the record, the evidence in this case does not show that the Veteran has been diagnosed with intervertebral disc syndrome.  See October 2016 VA examination report.  As such, the Board will not reference the Intervertebral Disc Syndrome Rating Formula in this opinion as it is not applicable in this case. 

Turning to VA's General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula or General Rating Formula for the Spine), a 10 percent disability rating is assigned for lumbar spine disabilities and thoracolumbar spine (the spinal column in the thoracic and lumbar regions) disabilities manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

Lastly, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Several "Notes" following the criteria of the General Rating Formula provide information and insight necessary for its utilization in determining the assignment of appropriate disability ratings for musculoskeletal conditions.  

Specifically, "Note 2" of the General Rating Formula informs the reader that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0-90 degrees; extension is 0-30 degrees; left and right lateral flexion and rotation are 0-30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

"Note 5" of the General Rating Formula notifies the reader that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

"Note 1" of the General Rating Formula informs the reader that any associated objective neurologic abnormalities of a service-connected spine disability, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  

Lastly, "Note 6" of the General Rating Formula provides that disability of the thoracolumbar and cervical spine segments should be rated separately unless there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Turning to the evidence in this case, the Veteran requested increased ratings in January 2010 for his service-connected lumbar spine and cervical spine disabilities.  In doing so, he reported that during the previous year, he had experienced an increase in pain and numbness in his arms and legs; and that he had constant pain in his lower back.  He indicated that the pain in his back increased throughout the day, resulting in the need for him to use a heating pad and/or medication.  January 2010 statement in support of claim; see also May 2010 statements (In addition to other things, the Veteran reported that he had constant pain in his lower back and at the base of his neck).  

In response to his request, the Veteran was afforded a VA spine examination in March 2010.  During the exam, the Veteran reported a history of experiencing fatigue, decreased motion, stiffness, spasms and pain.  He indicated that his pain occurred in the mid-lumbosacral area of his back, that he would consider it to be mild-to-moderate in nature with a duration that was basically constant (i.e., that he woke up with pain that felt like a "constant ache" each day).  The Veteran indicated that he did not have radiating pain, but that he did experience intermittent numbness and tingling bilaterally in his legs, more on the right than the left.  The examiner observed that the Veteran had guarding on the left and the right, in addition to pain with motion on the left side.  When asked the question of whether the Veteran had muscle spasms, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour, the examiner responded "no."   

In terms of conducting her exam, the March 2010 VA examiner noted that the physical part of the examination was limited by the Veteran having a left biceps muscle rupture and repair for which he was instructed to limit movement until he was cleared to start physical therapy.  However, she was able to observe that the Veteran had a slight decrease in sensation to pinprick and light touch on the right posterior medial lower extremity.  There was also a slight decreased ability to distinguish sharp and dull objects on the right side.  The Veteran's range of motion was reported as forward flexion of 0-90 degrees; extension of 0-10 degrees; left and right lateral flexion of 0-30 degrees; left rotation of 0-20 degrees; and right rotation of 0-30 degrees.  

In terms of additional loss of motion with repetitive motion, the March 2010 examiner indicated that while the Veteran's forward flexion continued to be 0-90 degrees, the Veteran's extension could not be determined because of an inability to perform the exercise because of pain.  After repetitive motion, the Veteran's was noted to have left lateral flexion of 0-30 degrees; right lateral flexion of 0-25 degrees; left lateral rotation of 0-20 degrees; and right lateral rotation of 0-30 degrees.  In terms of flare-ups, the Veteran reported that he experienced them daily, that they were severe and that they would last for hours.  He reported that during flare-ups, he was at least 80 percent more limited in what he could do than usual and that they affected his ability to work (i.e., that he has missed work because of them).  The Veteran was ultimately diagnosed with degenerative disc and degenerative joint disease of the lumbar spine with right lower extremity radiculopathy.

Post-service medical records dated from 2010 to 2016 contained in the claims file reflect, among other things, complaints of and treatment for worsening neck and back pain and complaints of numbness and tingling of the extremities.  These records also reflect that the Veteran has denied having or been found not to have bowel or bladder functioning problems.  See, e.g., VA medical records dated in May 2012, July 2012, June 2013, October 2013, and July 2016.  

During an October 2016 VA back conditions examination, the Veteran was again diagnosed with degenerative disc and joint disease of lumbar spine with radiculopathy (bilateral sciatic nerve).  He was noted not to have intervertebral disc syndrome.  Ranges of motion of his thoracolumbar spine were reported as forward flexion of 0-75 degrees; extension of 0-20 degrees; right and left lateral flexion of 0-20 degrees; and right and left rotation of 0-30 degrees.  The Veteran was noted to have pain during his range of motion testing, but the examiner indicated that this pain did not result in or cause functional loss.  The examiner also indicted there was no evidence of pain with weight bearing.  In terms of repetitive-use, the examination report reflects that the Veteran could perform repetitive-use testing with at least three repetitions; and after doing so, was found not to have any additional loss of function or range of motion.  The report also indicates that the examiner saw no evidence of muscle spasm, guarding or tenderness of the Veteran's thoracolumbar spine; nor was ankylosis of the spine found to be present.  In the remarks section of the report, the VA examiner noted his observations that the Veteran had no difficulty getting up from a chair during the examination or getting on or off the examination table.  The examiner also stated that the Veteran had no difficulty lying in a supine position and then rising; and that he was able to heel toe, tandem walk, and squat. 

Turning to the criteria set forth in VA's General Rating Formula for Diseases and Injuries of the Spine, for the Veteran to be afforded the next highest rating for his lumbar spine disability (a rating of 20 percent), the evidence would need to show that either he has forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, his combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, he experiences muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

In evaluating the evidence in conjunction with the General Rating Formula, the Board finds the March 2010 and October 2016 VA examination reports to be highly probative in that they reflect that even though the Veteran has been noted to experience pain with motion, his forward flexion has been found to be, at worst, 0-75 degrees during the duration of this appeal.  See October 2016 VA examination report.  

In terms of repetitive motion, the Board observes that the Veteran was found to have some loss of range of motion after repetitive-use testing during his March 2010 VA examination.  However, for the record, the Board finds this loss of motion to be relatively insignificant in the overall evaluation of the Veteran's lumbar spine claim since (as shown in the chart below) the degrees of lost motion after repetitive-use testing in March 2010 can only be considered "slight" at best.  Specifically, the Board observes that the Veteran's initial range of motion scores in March 2010 were forward flexion of 0-90 degrees; extension of 0-10 degrees; left lateral flexion of 0-30 degrees; right lateral flexion of 0-30 degrees; left rotation of 0-20 degrees; and right rotation of 0-30 degrees.  After repetitive-use testing in March 2010, the Veteran's range of motion scores consisted of forward flexion of 0-90 degrees; left lateral flexion of 0-30 degrees; right lateral flexion of 0-25 degrees; left lateral rotation of 0-20 degrees; and right lateral rotation of 0-30 degrees.  The Veteran's range of motion for lumbar spine extension could not be measured because he was unable to perform the applicable exercise because of pain.  

Thus, in terms of loss of motion after repetitive-use testing in March 2010, the Veteran was found to have: 
	

Initial ROM
Repetitive ROM
Lost Motion
forward flexion
0-90 degrees
0-90 degrees
0 degrees lost
extension 
0-10 degrees
0-0 degrees*
10 degrees lost
left lateral flexion
0-30 degrees
0-30 degrees
0 degrees lost
right lateral flexion
0-30 degrees
0-25 degrees
5 degrees lost
left lateral rotation
0-20 degrees
0-20 degrees
0 degrees lost
right lateral rotation
0-30 degrees
0-30 degrees
0 degrees lost
* zero degrees assumed since exercise could not be completed because of pain. 

Despite the foregoing, the Board observes that during his most recent 2016 VA examination, the Veteran was noted to be able to perform repetitive-use testing with at least three repetitions; and after doing so, was found not to have any additional loss of function or range of motion.  See October 2016 VA examination report.  However, a comparison of the Veteran's March 2010 range of motion scores and his October 2016 range of motion scores does reveal that the Veteran lost motion in some areas and gained motion in other areas between March 2010 and October 2016.  

Specifically, the Veteran's ranges of motion scores for October 2016 were:  
	

Initial ROM
Repetitive ROM
Lost Motion
forward flexion
0-75 degrees
Same as Initial ROM
0 degrees lost
extension 
0-20 degrees
Same as Initial ROM
0 degrees lost
left lateral flexion
0-20 degrees
Same as Initial ROM
0 degrees lost
right lateral flexion
0-20 degrees
Same as Initial ROM
0 degrees lost
left lateral rotation
0-30 degrees
Same as Initial ROM
0 degrees lost
right lateral rotation
0-30 degrees
Same as Initial ROM
0 degrees lost

In terms of painful motion, the October 2016 VA examiner opined that the Veteran's pain did not result in or cause any functional loss.

Turning to the Veteran's thoracolumbar spine combined range of motion, the Board reiterates that for the assignment of a 20 percent rating under VA's General Rating Formula for the Spine, the Veteran's combined range of motion cannot be greater than 120 degrees.  As mentioned previously, the "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Calculating the Veteran's combined range of motion score from the March 2010 VA examination report reveals: 


Initial ROM
Repetitive ROM
forward flexion
90 degrees
90 degrees
extension 
10 degrees
0 degrees
left lateral flexion
30 degrees
30 degrees
right lateral flexion
30 degrees
25 degrees
left lateral rotation
20 degrees
20 degrees
right lateral rotation
30 degrees
30 degrees



Combined ROM
= 210 degrees
= 195 degrees

Calculating the Veteran's combined range of motion score from his October 2016 examination report reveals: 


Initial ROM
Repetitive ROM
forward flexion
75 degrees
Same as Initial ROM
extension 
20 degrees
Same as Initial ROM
left lateral flexion
20 degrees
Same as Initial ROM
right lateral flexion
20 degrees
Same as Initial ROM
left lateral rotation
20 degrees
Same as Initial ROM
right lateral rotation
30 degrees
Same as Initial ROM



Combined ROM
= 185 degrees
= Same as Initial ROM

Thus, an increased rating of 20 percent cannot be assigned based upon the Veteran's combined range of motion scores.

Lastly, VA's General Rating Formula for the Spine provides for the assignment of a 20 percent rating if the evidence reveals a veteran experiences muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Turning to the evidence in this case, the Board observes that the March 2010 VA examiner was specifically asked the question of whether the Veteran had muscle spasms, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  In addressing this question, the VA examiner responded "no."  In addition, the Board observes that the October 2016 VA examiner indicated that he saw no evidence of muscle spasm, guarding or tenderness of the Veteran's thoracolumbar spine.  Thus, the Veteran cannot be assigned a 20 percent disability rating pursuant to this section of the General Rating Formula.  

Turning to the issue of lumbar spine flare-ups and functional loss, the Veteran reported during his March 2010 examination that he experienced flare-ups daily, that they were severe and that they would last for hours.  He reported that during flare-ups, he was at least 80 percent more limited in what he could do than usual and that they affected his ability to work (i.e., that he has missed work because of them).  In considering the rating criteria, the Board has evaluated the Veteran's functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain.  This finding is supported by the October 2016 VA lumbar spine examination report in that the VA examiner noted that while the Veteran had abnormal range of motion scores, his range of motion itself did not contribute to functional loss.  In the same report, the examiner indicated that while pain was noted on examination, this pain did not result in or cause the Veteran functional loss.  In terms of fatigability, incoordination, pain on movement, and weakness, the Board observes that the October 2016 VA examiner was asked if this symptomatology (specifically - pain, weakness, fatigability or incoordination) significantly limited the Veteran's functional ability with repeated use over a period of time.  In responding, the examiner marked the answer "no."  Given this evidence, the Board finds that neither pain nor other factors in this case cause the Veteran functional loss that has not already been taken into consideration in the assignment of his current 10 percent evaluation.  In doing so, the Board finds that there is no medical or lay evidence demonstrating that the Veteran's service-connected lumbar spine disability meets the criteria for the assignment of an increased disability rating of 20 percent pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, an increased disability rating is denied. 

Evaluation in excess of 10 percent for a cervical spine disability 

In addition to his lumbar spine condition, the Veteran is service-connected for degenerative disc and joint disease of the cervical spine for which he has also been assigned a 10 percent disability rating pursuant to Diagnostic Code 5242.  

Under VA's General Rating Formula for Diseases and Injuries of the Spine, a disability rating of 10 percent is warranted where there is evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A rating of 20 percent disability is warranted where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A rating of 30 percent disability is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A rating of 40 percent is warranted where there is unfavorable ankylosis of the entire cervical spine.  

Lastly, a 100 percent disability rating is awarded under Diagnostic Code 5242 when there is evidence of unfavorable ankylosis of the entire spine.

As mentioned above, "Note 2" of the General Rating Formula provides that for VA compensation purposes, normal forward flexion of the cervical spine is 0-45 degrees; extension is 0-45 degrees; left and right lateral flexion are 0-45 degrees; and left and right lateral rotation are 0-80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also 38 C.F.R. § 4.71a, Plate V.

Also referenced above, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

Returning to the evidence in this case, the Board observes that post-service medical records contained in the claims file include a General Medical Examination dated in May 2007.  Although this examination appears to be related to shoulder problems the Veteran was experiencing at that time, the Veteran referenced having neck pain as well.  In conducting a physical examination, the Veteran's medical provider documented his cervical spine range of motion.  He had cervical spine forward flexion of 0-45 degrees, extension of 0-45 degrees; left lateral flexion of 0-45 degrees; right lateral flexion of 0-45 degrees; left lateral rotation of 0-70 degrees; and right lateral rotation of 0-70 degrees.  In terms of pain, the Veteran was noted to have pain on forward flexion that began at 45 degrees.  

Subsequently, the Veteran was afforded a VA lumbar spine and cervical spine examination in March 2010.  A review of this examination report indicates that the Veteran complained of pain at the base of his neck that was a mild-to-moderate "pulling type [of] pain."  The Veteran reported that this pain was constant in that he woke up with it and it occurred daily.  The Veteran stated that he experienced radiating pain during flare-ups that began on the right side of his neck to the posterior lateral upper arm and then to his right little finger.  He described the radiating pain as feeling like he had "[l]ightening running down [his] arm, burning."  In terms of flare-ups, the Veteran reported that he experienced them weekly and that they were severe and would last for hours.  He reported during flare-ups, he was at least 80 percent more limited in what he could do and that he has missed work because of them.  

In terms of objective abnormalities, the examiner noted that the Veteran had guarding on the left and the right, in addition to pain with motion on both sides.  She also indicated that the Veteran had tenderness on the right side.  Physical examination of the Veteran revealed that light touch and pain were both 0/2 in the right upper extremity.  In this regard, the examiner noted that the Veteran's right thumb from the metacarpophalangeal joint (MCP) dorsal and palmar had residuals of a tendon repair that occurred in May 2009; however, she found that this was not related to the Veteran's cervical spine claim.  The examiner also stated that there were no other decreased sensations of the Veteran's right upper extremity.  In terms of active range of motion, he had forward flexion of 0-30 degrees; extension of 0-40 degrees; left lateral flexion of 0-40 degrees; right lateral flexion of 0-30 degrees; left lateral rotation of 0-65 degrees; and right lateral rotation of 0-70 degrees.  The examiner noted objective evidence of pain with these motions; and that the Veteran had additional limitation with repetitive motion.  After repetitive motion, forward flexion was 0-30 degrees; extension of 0-40 degrees; left lateral rotation of 0-60 degrees; right lateral flexion of 0-30 degrees (gauged based upon 2 rather than 3 repetitions due to pain); and right lateral rotation of 0-70 degrees.  The Veteran was ultimately diagnosed with degenerative disc and degenerative joint disease of the cervical spine with right upper extremity radiculopathy.

Post-service medical records dated from 2010 to 2016 contained in the claims file reflect, among other things, complaints of and treatment for worsening neck and back pain and complaints of numbness and tingling of the extremities.  These records also reflect that the Veteran denied having/been found not to have problems with either bowel or bladder functioning.  See, e.g., VA medical records dated in May 2012, July 2012, June 2013, October 2013, and July 2016.  Medical records specifically dated in June 2013 reflect that the Veteran underwent a physical examination; and that his cervical spine was noted to have full range of motion at that time.  See June 2013 VA medical records ("Cervical spine - Full AROM, non-TTP, spurling test - Neg B/1").  

During an October 2016 cervical spine examination, the Veteran was diagnosed with degenerative disc and joint disease of cervical spine with radiculopathy (bilateral lower radicular group).  He was found not to have intervertebral disc syndrome.  The Veteran's cervical spine range of motion was reported as forward flexion 0-45 degrees; extension 0-45 degrees; right and left lateral flexion 0-40 degrees; and right and left rotation 0-60 degrees.  The Veteran was noted as having pain with right lateral flexion and left lateral flexion range of motion testing; however, the examiner indicated that this pain did not result in or cause functional loss.  He also indicted there was no evidence of pain with weight bearing.  In terms of repetitive-use testing, the Veteran was able to perform at least three repetitions, after which the examiner reported no additional loss of function or range of motion.  The examiner also responded "no" to the question of whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time.  He did not have muscle spasm, guarding or tenderness of the cervical spine; and the examiner found that there was no ankylosis of the spine.  

Turning to the criteria set forth in VA's General Rating Formula for Diseases and Injuries of the Spine, for the Veteran to be afforded the next highest rating for his cervical spine disability, the evidence would need to show that either the Veteran has forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of cervical spine that is not greater than 170 degrees; or that he experiences muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Once again, in evaluating the evidence in conjunction with the criteria, the Board finds the VA examinations in this case to be highly probative.  However, in making this finding, the Board observes for the record that there may be an inaccuracy in terms of the 0-30 degrees forward flexion measurement reported in the March 2010 examination report; and that the accuracy of this measurement must be addressed prior to any further adjudication of the Veteran's cervical spine claim.  Unfortunately, the Board has no choice but to question the reliability of this measurement, given evidence reported in the Veteran's medical records dated both before and after the March 2010 examination and the rating criteria pertaining to this claim.  

In this regard, the Veteran's March 2010 VA examination report indicates that he was found to have forward flexion of 0-30 degrees; extension of 0-40 degrees; left lateral flexion of 0-40 degrees; right lateral flexion of 0-30 degrees; left lateral rotation of 0-65 degrees; and right lateral rotation of 0-70 degrees.  The examiner noted objective evidence of pain with these motions; and indicated that the Veteran had additional limitation with repetitive motion.  In this regard, after repetitive motion, the Veteran's forward flexion was reported to be 0-30 degrees; extension of 0-40 degrees; left lateral flexion of 0-40 degrees; right lateral flexion of 0-30 degrees (gauged based upon 2 rather than 3 repetitions due to pain); left lateral rotation of 0-60 degrees; and right lateral rotation of 0-70 degrees.  The March 2010 VA examiner noted that the Veteran had guarding on the left and the right, in addition to pain with motion on both sides.  

As mentioned previously, in cases such as this one, a disability rating of 10 percent is warranted where there is evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.  A disability rating of 20 percent is warranted where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (emphasis added).  Given the specific language of the rating criteria, a determination of the accuracy of the Veteran's cervical spine forward flexion measurement is crucial to the outcome of this particular claim.  

Reviewing the evidence as a whole, the Board initially observes that the Veteran underwent a physical examination during a January 2007 EMG consultation (3 years prior to the March 2010 VA examination).  The medical records indicate that he was found to have full active range of motion of the cervical spine, with pain on extension, at that time.  See VA medical records ("Cervical spine: full AROM with pain on extension.")

Post-service medical records dated in May 2007 (again, 3 years prior to the March 2010 VA examination) indicate that while conducting a physical examination, the Veteran's medical provider noted the Veteran's cervical spine range of motion.  In doing so, the examiner reported that the Veteran's cervical spine forward flexion was 0-45 degrees, with pain noted to begin at 45 degrees.

Medical records dated in November 2010 (8 months after the March 2010 VA examination) reflect the Veteran undergoing a general physical examination at which time his cervical spine was reported as having decreased range of motion with sidebending and rotation to the left.  The medical provider did not reference or notate any abnormal range of motion in regards to forward flexion, as would be expected if such motion were in fact decreased in this area.

Medical records dated in June 2013 (3 years after the Veteran's March 2010 VA examination) reflect that the Veteran had a physical examination during which his cervical spine was noted to have full range of motion.  See June 2013 VA medical 
records ("Cervical spine - Full AROM, non-TTP, spurling test - Neg B/1").  

Lastly, the Veteran's cervical spine range of motion measurements were documented in the October 2016 VA examination report referenced above.  At that time, the Veteran's cervical spine forward flexion was reported as 0-45 degrees.  

Given the fact that the Veteran's forward flexion cervical spine measurement was reported to be significantly greater than 30 degrees on two separate occasions prior to his March 2010 VA examination, and on 3 separate occasions thereafter, the Board seriously questions its reliability.  The Board is also concerned about its accuracy because there appears to be no indication in the March 2010 VA examination report that the Veteran's cervical spine range of motion on that day was ascertained during a flare-up of his condition.  It seems illogical to the Board that the Veteran's forward flexion would be normal or near-normal prior to the March 2010 VA examination, then be significantly limited from approximately 45 degrees to 30 degrees on the day of the VA examination, and then returned to normal or near normal subsequent to the examination.  In light of the foregoing, the Board finds that the range of motion forward flexion measurements documented in the Veteran's VA medical records to be more probative and persuasive than the 30 degree measurement provided in the March 2010 VA examination report.  By extension, the Board therefore concludes that the assignment of a 20 percent disability rating for the Veteran's cervical spine disability is not warranted in this case based upon the General Rating Formula's criterion that provides a 20 percent rating based upon evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.   

Returning to the March 2010 VA examination report, the Veteran's initial range of motion scores and loss of motion measurement after repetitive-use testing were reported to be: 
	

Initial ROM
Repetitive ROM
Lost Motion
forward flexion
0-30 degrees
0-30 degrees
0 degrees lost
extension 
0-40 degrees
0-40 degrees
0 degrees lost
left lateral flexion
0-40 degrees
0-40 degrees
0 degrees lost
right lateral flexion
0-30 degrees
0-30 degrees
0 degrees lost
left lateral rotation
0-65 degrees
0-60 degrees
5 degrees lost
right lateral rotation
0-70 degrees
0-70 degrees
0 degrees lost

Interestingly, in terms of repetitive-use testing, the Board observes that during his most recent 2016 VA examination, the Veteran was able to perform repetitive-use testing with at least three repetitions; and after doing so, was found not to have any additional loss of function or range of motion.  See October 2016 VA examination report.  In this regard, the Veteran's range of motion scores for October 2016 were reported as:  
	

Initial ROM
Repetitive ROM
Lost Motion
forward flexion
0-45 degrees
0-45 degrees
0 degrees lost
extension 
0-45 degrees
0-45 degrees
0 degrees lost
left lateral flexion
0-40 degrees
0-45 degrees
0 degrees lost
right lateral flexion
0-40 degrees
0-45 degrees
0 degrees lost
left lateral rotation
0-60 degrees
0-45 degrees
0 degrees lost
right lateral rotation
0-60 degrees
0-45 degrees
0 degrees lost

In terms of pain, the Board observes that the Veteran was noted in October 2016 as having pain with right lateral flexion and left lateral flexion range of motion testing; however, the examiner indicated that this pain did not result in or cause functional loss.  The examiner also indicted there was no evidence of pain with weight bearing.  

Turning to the Veteran's cervical spine combined range of motion, the Board reiterates that for the assignment of a 20 percent rating under VA's General Rating Formula for the Spine, the Veteran's combined range of motion cannot be greater than 170 degrees.  As mentioned previously, the "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  

Calculating the Veteran's combined range of motion score from the March 2010 VA examination report reveals: 


Initial ROM
Repetitive ROM
forward flexion
30 degrees
30 degrees
extension 
40 degrees
40 degrees
left lateral flexion
40 degrees
40 degrees
right lateral flexion
30 degrees
30 degrees
left lateral rotation
65 degrees
60 degrees
right lateral rotation
70 degrees
70 degrees



Combined ROM
= 275 degrees
= 270 degrees

Calculating the Veteran's combined range of motion score from his October 2016 examination report reveals: 


Initial ROM
Repetitive ROM
forward flexion
45 degrees
Same as Initial ROM
extension 
45 degrees
Same as Initial ROM
left lateral flexion
40 degrees
Same as Initial ROM
right lateral flexion
40 degrees
Same as Initial ROM
left lateral rotation
60 degrees
Same as Initial ROM
right lateral rotation
60 degrees
Same as Initial ROM



Combined ROM
= 290 degrees
= Same as Initial ROM

Thus, an increased rating of 20 percent cannot be assigned based upon the Veteran's combined range of motion scores.

Lastly, VA's General Rating Formula for the Spine provides for the assignment of a 20 percent rating if the evidence reveals a veteran experiences muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Turning to the evidence in this case, the Board observes that the March 2010 VA examiner was specifically asked the question of whether the Veteran had muscle spasms, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  In addressing this question, the VA examiner responded "no."  In addition, the Board observes that the October 2016 VA examiner indicated that the Veteran was found not to have muscle spasm, guarding or tenderness of the cervical spine.  Thus, the Veteran cannot be assigned a 20 percent disability rating pursuant to this section of the General Rating Formula

Turning to the issue of cervical spine flare-ups and functional loss, the Veteran reported during his March 2010 examination that he experienced radiating pain during flare-ups that began on the right side of his neck to the posterior lateral upper arm and then to his right little finger.  He described the radiating pain as feeling like he had "[l]ightening running down [his] arm, burning."  In terms of flare-ups, the Veteran reported that he experienced them weekly and that they were severe and would last for hours.  He reported during flare-ups, he was at least 80 percent more limited in what he could do and that he has missed work because of them.  

In considering the rating criteria, the Board has evaluated the Veteran's functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain.  This finding is supported by the October 2016 VA cervical spine examination report in that the VA examiner noted that while the Veteran had an abnormal range of motion, his range of motion itself did not contribute to functional loss.  In the same report, the examiner indicated that while pain was noted on examination, this pain did not result in or cause the Veteran functional loss.  In terms of fatigability, incoordination, pain on movement, and weakness, the Board observes that the October 2016 VA examiner was asked if this symptomatology (specifically - pain, weakness, fatigability or incoordination) significantly limited the Veteran's functional ability with repeated use over a period of time.  In responding, the examiner marked the answer "no."  Given this evidence, the Board finds that neither pain nor other factors in this case cause the Veteran additional functional loss; and that the assignment of a 20 percent disability rating for the Veteran's service-connected cervical spine disability is not warranted.  Therefore, the Veteran's claim must be denied.  

Conclusion 

In finding that the Veteran's lumbar spine and cervical spine disabilities are each appropriately rated as 10 percent disabling, the Board notes for the record that it finds the Veteran to be competent in reporting symptoms of his disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board finds that he is credible in his reports of symptoms and their effect on his activities.  However, given the scenario of this case, the Board must also find that the Veteran is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic code(s).  

Competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by medical professionals who examined him and considered the entirety of the claims file.  The Board finds the March 2010 and October 2016 VA examination reports, in conjunction with the clinical evidence of record, should be accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Therefore, the Board finds that the assignment of a disability rating in excess of 10 percent is not warranted for either the Veteran's service-connected lumbar spine disability or his service-connected cervical spine disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An evaluation in excess of 10 percent for degenerative disc and joint disease of the lumbar spine is denied.  

An evaluation in excess of 10 percent for degenerative disc and joint disease of the cervical spine is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


